


110 HR 6101 IH: Patient Fairness and Indigent Care

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6101
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Thornberry
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve the
		  ability of medical professionals to practice medicine and provide quality care
		  to patients by providing a tax deduction for patient bad debt.
	
	
		1.Short titleThis Act may be cited as the
			 Patient Fairness and Indigent Care
			 Promotion Act of 2008.
		2.Bad debt
			 deduction for cash basis health care providers for unpaid services provided to
			 low-income individuals
			(a)In
			 GeneralSection 166 of the Internal Revenue Code of 1986
			 (relating to bad debts) is amended by redesignating subsection (f) as
			 subsection (g) and by inserting after subsection (e) the following new
			 subsection:
				
					(f)Unpaid medical
				care provided to low-income individuals
						(1)In
				generalIn the case of a taxpayer to whom this subsection
				applies, the deduction under subsection (a) for worthless qualified medical
				care debt shall not be less than 75 percent of the taxpayer’s charge for such
				care.
						(2)Taxpayer to whom
				subsection appliesThis subsection shall apply to any taxpayer
				who is engaged in the trade or business of providing medical care other than as
				an employee and who used the cash receipts and disbursements method of
				accounting.
						(3)Qualified
				medical care debtFor purposes of this subsection, the term
				qualified medical care debt means any debt for medical care
				provided by the taxpayer to a low-income individual.
						(4)Determination of
				chargeThe amount of the taxpayer’s charge which may be taken
				into account—
							(A)shall not exceed
				the amount of the charge that would be recognized for purposes of title XVIII
				of the Social Security Act, and
							(B)shall not include
				any amount for which the taxpayer is not entitled to reimbursement from the
				low-income individual.
							(5)Low-income
				individualFor purposes of this subsection, the term
				low-income individual means an individual who, at the time the
				medical care attributable to the debt is provided, has an annual household
				income below 135 percent of the poverty line (as defined in section 673 of the
				Community Services Block Grant Act (42 U.S.C. 9902)) applicable to the size of
				the family involved.
						(6)Medical
				careFor purposes of this subsection, the term medical
				care has the meaning given to such term by section 213(d).
						(7)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this section, including regulations providing for methods of
				establishing that an individual is a low-income individual for purposes of this
				section.
						
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
